NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This Office action is in response to the application filed on May 15, 2020. Claims 1-7 are pending. Claim 1 is independent.

Allowable Subject Matter
Claims 1-7 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, US Patent Application No 20190202441 to Suzuki et al. (hereinafter “Suzuki:”) discloses vehicular turning control system that enables immediate stabilization of the vehicle attitude and optimum control for the vehicle turning performance.

Regarding claim 1, Suzuki taken singly or in combination with other prior art of record, does not disclose or teach a method of controlling braking when steering an in- wheel motor vehicle, the method comprising: deciding, by a first controller, whether or not cooperative control of an in-wheel motor for reducing a steering load is necessary; determining, by the first controller, before performing the cooperative control of the in-wheel motor for reducing the steering load, whether or not a vehicle-skidding phenomenon occurs; performing, by a second controller, control that maintains a braking force due to operation of a braking apparatus when the first controller determines that the vehicle-skidding phenomenon occurs; and performing, by the first controller, the cooperative control of the in-wheel motor for reducing the steering load when the first controller determines that the vehicle-skidding phenomenon does not occur.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B    
                                                                                                                                      


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661